

	

		II

		109th CONGRESS

		1st Session

		S. 1353

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Reid (for himself,

			 Mr. Warner, Ms.

			 Murkowski, Mr. Cochran,

			 Mr. Corzine, Ms. Stabenow, Mr.

			 Bingaman, Mr. Durbin, and

			 Mr. Vitter) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  provide for the establishment of an Amyotrophic Lateral Sclerosis

		  Registry.

	

	

		1.Short titleThis Act may be cited as the

			 ALS Registry

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)Amyotrophic Lateral Sclerosis (referred to

			 in this section as ALS) is a fatal, progressive

			 neurodegenerative disease that affects motor nerve cells in the brain and the

			 spinal cord.

			(2)The average life expectancy for a person

			 with ALS is 2 to 5 years from the time of diagnosis.

			(3)The cause of ALS is not well

			 understood.

			(4)There is only one drug currently approved

			 by the Food and Drug Administration for the treatment of ALS, which has thus

			 far shown only modest effects, prolonging life by just a few months.

			(5)There is no known cure for ALS.

			(6)More than 5,000 individuals in the United

			 States are diagnosed with ALS annually and as many as 30,000 individuals may be

			 living with ALS in the United States today.

			(7)Studies have found relationships between

			 ALS and environmental and genetic factors, but those relationships are not well

			 understood.

			(8)Scientists believe that there are

			 significant ties between ALS and any motor neuron diseases.

			(9)Several ALS disease registries and

			 databases exist in the United States and throughout the world, including the

			 SOD1 database, the National Institute of Neurological Disorders and Stroke

			 repository, and the Department of Veterans Affairs ALS Registry.

			(10)A single national system to collect and

			 store information on the prevalence and incidence of ALS in the United States

			 does not exist.

			(11)The establishment of a national registry

			 will help—

				(A)identify the incidence and prevalence of

			 ALS in the United States;

				(B)collect data important to the study of

			 ALS;

				(C)promote a better understanding of

			 ALS;

				(D)promote research into the genetic and

			 environmental factors that cause ALS;

				(E)provide a means for patients to contact

			 scientists researching the environmental and genetic factors that cause ALS as

			 well as those engaged in clinical trials; and

				(F)enhance efforts to find treatments and a

			 cure for ALS.

				3.Amendment to the

			 Public Health Service ActPart

			 P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is

			 amended by adding at the end the following:

			

				399O.Amyotrophic Lateral

				Sclerosis Registry

					(a)Establishment

						(1)In

				generalNot later than 6

				months after the receipt of the report described in subsection (b)(2)(A), the

				Secretary, acting through the Director of the Centers for Disease Control and

				Prevention and in consultation with a national voluntary health organization

				with experience serving the population of individuals with amyotrophic lateral

				sclerosis (referred to in this section as ALS), shall—

							(A)develop a system to collect data on ALS,

				including information with respect to the incidence and prevalence of the

				disease in the United States; and

							(B)establish a national registry for the

				collection and storage of such data to include a population-based registry of

				cases of ALS in the United States.

							(2)PurposeIt is the purpose of the registry

				established under paragraph (1)(B) to—

							(A)gather data concerning—

								(i)ALS, including the incidence and prevalence

				of ALS in the United States;

								(ii)the environmental and occupational factors

				that may be associated with the disease;

								(iii)the age, race or ethnicity, gender, and

				family history of individuals who are diagnosed with the disease; and

								(iv)other matters as recommended by the

				Advisory Committee established under subsection (b); and

								(B)establish a secure method to put patients

				in contact with scientists studying the environmental, and genetic causes of

				motor neuron disease or conducting clinical trials on therapies for motor

				neuron disease.

							(b)Advisory

				committee

						(1)EstablishmentNot later than 60 days after the date of

				the enactment of this section, the Secretary, acting through the Director of

				the Centers for Disease Control and Prevention, shall establish a committee to

				be known as the Advisory Committee on the National ALS Registry (referred to in

				this section as the Advisory Committee). The Advisory Committee

				shall be composed of at least one member, to be appointed by the Secretary,

				acting through the Director of the Centers for Disease Control and Prevention,

				representing each of the following:

							(A)National voluntary health associations that

				focus solely on ALS that have a demonstrated experience in ALS research, care,

				and patient services.

							(B)The National Institutes of Health, to

				include, upon the recommendation of the Director of the National Institutes of

				Health, representatives from the National Institute of Neurological Disorders

				and Stroke and the National Institute of Environmental Health Sciences.

							(C)The Department of Veterans Affairs.

							(D)The Agency for Toxic Substances and Disease

				Registry.

							(E)The Centers for Disease Control and

				Prevention.

							(F)Patients with ALS or their family

				members.

							(G)Clinicians who have worked with data

				registries.

							(H)Epidemiologists with experience in data

				registries.

							(I)Geneticists or experts in genetics who have

				experience with the genetics of ALS or other neurological diseases.

							(J)Statisticians.

							(K)Ethicists.

							(L)Attorneys.

							(M)Other individuals with an interest in

				developing and maintaining the National ALS Registry.

							(2)DutiesThe Advisory Committee shall conduct a

				study and make recommendations to the Secretary concerning—

							(A)the development and maintenance of the

				National ALS Registry;

							(B)the type of information to be collected and

				stored in the Registry;

							(C)the manner in which such data is to be

				collected;

							(D)the use and availability of such data

				including guidelines for such use; and

							(E)the collection of information about

				diseases and disorders that primarily affect motor neurons that are considered

				essential to furthering the study and cure of ALS.

							(3)ReportNot later than 6 months after the date on

				which the Advisory Committee is established, the Advisory Committee shall

				submit a report concerning the study conducted under paragraph (2) that

				contains the recommendations of the Advisory Committee with respect to the

				results of such study.

						(c)GrantsNotwithstanding the recommendations of the

				Advisory Committee under subsection (b), the Secretary, acting through the

				Director of the Centers for Disease Control and Prevention, may award grants

				to, and enter into contracts and cooperative agreements with, public or private

				nonprofit entities for the collection, analysis, and reporting of data on

				ALS.

					(d)Coordination

				with state, local, and federal registries

						(1)In

				generalIn establishing the

				National ALS Registry under subsection (a), the Secretary, acting through the

				Director of the Centers for Disease Control and Prevention, shall—

							(A)identify, build upon, expand, and

				coordinate among existing data and surveillance systems, surveys, registries,

				and other Federal public health and environmental infrastructure wherever

				possible, including—

								(i)the Department of Veterans Affairs ALS

				Registry;

								(ii)the DNA and Cell Line Repository of the

				National Institute of Neurological Disorders and Stroke Human Genetics Resource

				Center;

								(iii)Agency for Toxic Substances and Disease

				Registry studies, including studies conducted in Illinois, Missouri, El Paso

				and San Antonio Texas, and Massachusetts;

								(iv)State-based ALS registries, including the

				Massachusetts ALS Registry;

								(v)the National Vital Statistics System;

				and

								(vi)any other existing or relevant databases

				that collect or maintain information on those motor neuron diseases recommended

				by the Advisory Committee established in subsection (b); and

								(B)provide for public access to an electronic

				national database that accepts data from State-based registries, health care

				professionals, and others as recommended by the Advisory Committee established

				in subsection (b) in a manner that protects personal privacy consistent with

				medical privacy regulations.

							(2)Coordination

				with NIH and Department of Veterans AffairsNotwithstanding the recommendations of the

				Advisory Committee established in subsection (b), the Secretary shall ensure

				that epidemiological and other types of information obtained under subsection

				(a) is made available to the National Institutes of Health and the Department

				of Veterans Affairs.

						(e)DefinitionFor the purposes of this section, the term

				national voluntary health association means a national non-profit

				organization with chapters or other affiliated organizations in States

				throughout the United States.

					(f)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section, $25,000,000 for fiscal

				year 2006, and such sums as may be necessary for each of fiscal years 2007

				through

				2010.

					.

		

